IN THE SUPREME COURT OF THE STATE OF DELAWARE

WARREN A. BROOKS, §
§ No. 217, 2014
Defendant-Below, §
Appellant, V §
- §
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Kent County, Delaware
§ CA. No. 1305019721
Plaintiff-Below, §
Appellee. §

Submitted: February 18, 2015
Decided: February 24, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
ORDER

This 24th day of February 2015, it appears to the Court that:

(l) The defendant below-appellant, Warren A. Brooks, (“Brooks”), was
indicted on one count of Possession of a Firearm or Firearm Ammunition by a
Person Prohibited, one count of Possession of a Deadly Weapon (Firearm) by a
Person Prohibited, one count of Carrying a Concealed Deadly Weapon, one count
of Conspiracy Second Degree, and one count of Resisting Arrest. Prior to trial, it
was stipulated by all parties that Brooks and his co-defendants were all prohibited
from possessing ﬁrearms at the time of their arrest. The jury found Brooks guilty
of all charges. The jury did not reach a unanimous verdict as to Brooks’ co-

defendants, Derrell Snipes (“Snipes”) and Trevor Jenkins (“Jenkins”). Brooks was

sentenced to be incarcerated for ten years and nine months at Level V followed by
probation.

(2) Brooks raises four claims of error in this direct appeal. First, Brooks
argues that the trial court denied his federal Constitutional rights to due process
and to be free from double jeopardy when it denied his motion for a judgment of
acquittal and sent the indictment to the jury without clarifying which alleged acts
were being charged in each of the individual counts. Second, Brooks contends that
the prosecutor’s continued questioning and testimonial references to the police
viewing an allegedly much clearer video at the police station then the DVD
presented as evidence to the jury amounted to improper vouching. Third, Brooks
submits that the prosecutor’s improper statements at trial and during the State’s
closing were repetitive errors central to the State’s case and cast doubt on the
integrity of the judicial process. Finally, Brooks argues that, even if this Court
were to conclude that each individual error, was harmless, the cumulative impact
of the errors requires reversal. We have concluded that all of Brooks’ claims are
Without merit. Therefore, the judgment of the Superior Court must be afﬁrmed.

(3) On the early morning of May 24, 2013, Dover Police Department
Patrolman First Class (PFC) John Michael Willson was on patrol on South New

Street, “a high-crime, high—drug area” in the City of Dover.1 Around 2 am, PFC

‘ The facts are taken from the State’s Answering Brief.
2

prosecutor’s single sentence statement was not a question, and the defense
objection was correctly sustained.

(27) Nevertheless, Brooks’ attorney stated: “Mistrial, your Honor.” The
jury was escorted out of the courtroom, and the trial judge addressed Brooks’
counsel by stating: “. . . you seem to have a trigger ﬁnger on yelling ‘mistrial’ at
the ﬁrst instance that there’s a problem. This has got to stop. This is bordering on
misconduct. Do you understand what I’m saying?” When Brooks’ counsel
explained, “I was saying that as an objection, your Honor,” the trial judge
responded: “You don’t stand up and yell it in court.”

(28) After the trial judge’s exchange with Brooks’ defense counsel,
Jenkins’ counsel moved for a mistrial. When the trial judge offered to give “an
admonition to the jury to rectify any alleged prejudice that could be caused by any
comments that [the prosecutor] made,” Jenkins’ counsel declined the offer and
restated his mistrial motion.

(29) The trial judge took the defense mistrial applications under
advisement and announced his ruling the following morning before the resumption
of testimony. The trial judge considered the three Hughes factors in determining
whether “improper remarks of the prosecutor amount to prosecutorial misconduct
that warrants a mistrial.” The trial judge ruled that it was “too early in the

proceedings to declare a mistrial based on the Hughes factors.” The reason for the

11

mistrial applications by Brooks and Jenkins was a statement concerning the
conduct of Jenkins, not Brooks. Brooks has not demonstrated prosecutorial
misconduct that related to him. The record reﬂects that the trial judge properly
denied the motion for a mistrial as to Brooks.

(30) Brooks argues that there was prosecutorial misconduct when the
“golden rule” was invoked during the State’s closing argument. In his initial
closing argument comments, the prosecutor stated: “Ask yourselves, ladies and
gentlemen, if you’re not doing anything wrong, why did they run from the police?”
There was no contemporaneous defense objection to the statement. Later, after the
trial judge gave the jury “a convenience break,” a sidebar discussion occurred
between the trial judge and counsel. The judge stated: “Mr. [prosecutor], you
made a comment ‘ask yourselves if you are not doing anything wrong; why did
they run from the police?’ That’s improper. That was an improper comment. You
are asking the jury to place themselves in the shoes of the police. That’s not a
proper comment, so I’m going to have to instruct the jury to disregard that
comment.”

(31) When the jury returned, a curative instruction was given to disregard

the prosecutor’s comment about asking themselves anything. This prompt curative

l2

instruction to the jury was sufﬁcient to cure any difﬁculty caused by the
prosecutor’s “golden rule” type argument.9

(32) Finally, Brooks claims that the prosecutor’s rebuttal argument that the
three defendants had “actual possession” of the two loaded ﬁrearms was a
misstatement of the evidence. There was no contemporaneous defense objection to
this remark. The record reﬂects that the prosecutor was responding to the earlier
defense arguments that there was no DNA testing of the two ﬁrearms. The
prosecutor’s comment was a proper statement explaining that there was no need to
test for DNA because the video and witness testimony was that at different times
the three defendants all had possession of one of the ﬁrearms.

NOW, THEREFORE, IT IS ORDERED that the judgment of convictions of

the Superior Court be, and the same hereby, is AFFIRMED.

‘BY THE COURT:

Agata/talk

Justice

9 See generally Steckel v. State, 711 A.2d 5, 11 (Del. 1998) (curative instruction as to improper
evidence); Zimmerman v. State, 628 A.2d 62, 66 (Del. 1993).

13

Willson observed a large, very animated group of 10 to 15 people in the vicinity of
the Colonial Apartments at 132 South New Street. Two or three individuals were
throwing their hands up in the air, and Willson saw one person being restrained by
someone. Sensing there might be a potential problem, Willson reported the
situation by radio to Sergeant David Spicer, his supervisor. Since Willson was
alone, Spicer told Willson to return to the Dover Police station, pick up other
ofﬁcers, and formulate a plan.

(4) Pursuant to Spicer’s order, Willson radioed ﬁve other Dover Police
Ofﬁcers on his shift (Master Corporal Brian Sherwood, PFC Joseph Bauer, and
Patrolmen Krough, Wood, and Schmidt), and requested that they meet at the Dover
Police station. Once assembled at the station dispatch center, Sergeant Spicer and
the six Dover Police ofﬁcers were able to observe the group of civilians assembled
on South New Street by means of a remote surveillance camera located behind
Kunkel’s Auto Supply.

'(5) The City of Dover has multiple cameras that allow the police to
monitor activity on downtown streets. The Dover downtown surveillance cameras
may be moved by a police dispatcher and there is a zoom feature for closer
Viewing of a particular location. At the Dover Police station, the images detected

by the remote surveillance cameras may be viewed live on two 72” High

Deﬁnition screens in the-station dispatch area. In addition, the cameras have a
recording system.

(6) At the Dover Police Station, one of the remote surveillance cameras
was pointed directly at 132 South New Street at 2:22 am. on May 24, 2013. At
that time it was raining. In the area of the Colonial Apartments, there was an alley
between that South New Street location and South Queen Street. There was also a
wrought iron gate and fence in the alley.

(7) The assembled Dover Police ofﬁcers watched the activities at the 132
South New Street location on the Station’s 72” screens. According to Sergeant
Spicer, it appeared that the group on South New Street was about to ﬁght. While
watching the South New Street activity on the remote surveillance camera, the
Dover Police ofﬁcers observed Jenkins walk to a silver Malibu automobile parked
on South New Street, retrieve an object from the driver’s compartment, place the
object in his right rear pocket, return, and jump over a fence in the alley.

(8) While still observing the remote surveillance camera broadcast at the
station, the police ofﬁcers then saw Brooks walk to the same silver car, open the
car trunk, remove a long object covered with clothing (jeans) or cloth, and walk to
the alleyway fence that Jenkins had previously jumped. At the alleyway, Brooks

set the concealed object to the side of the fence where it was retrieved by Snipes.

(9) Viewing this activity remotely at the station, the assembled police
ofﬁcers suspected that Jenkins and Brooks had both retrieved ﬁrearms from the
silver car. Spicer thought the long object covered with clothing that Brooks
removed from the car trunk was a long gun (a riﬂe or shotgun). Ofﬁcer Sherwood
also thought the concealed object Brooks obtained might be a “chopper,” or sawed-

off shotgun.

(10) Sergeant Spicer believed that “something was about to happen,” and

’

he feared that “there was going to be a shooting.’ Spicer ordered Willson and
Sherwood to go to New Street and the other four ofﬁcers (Krogh, Schmidt, Bauer,
and Wood) to go to South Queen Street.

(11) When Willson and Sherwood got to South New Street, they noticed
that the unoccupied silver Malibu was running. Willson thought that because the
Malibu was running it could be a get-away vehicle. Sherwood blocked in the
Malibu with his police vehicle, and removed the keys from the Malibu ignition.
The Malibu was later towed to the Dover Police station, and searched.

(12) Ofﬁcers Krogh and Wood went to South Queen Street where
individuals on the front porch of 133 South Queen Street pointed down the
alleyway where the large group was still gathered. Krogh shined his ﬂashlight

down the alleyway at the group, and three of the individuals (Brooks, Jenkins, and

Snipes) started running. Krogh yelled, “Stop, police,” but they continued ﬂeeing.

Wood saw Snipes throw down the jeans containing the hard object that Brooks had
taken from the car trunk.

(13) Ofﬁcer Wood took Snipes into custody while Ofﬁcer Bauer retrieved
the jeans Snipes had just discarded. Inside the wet jeans, Bauer discovered a
sawed-off shotgun loaded with two lZ—gauge rounds. The shotgun Snipes
discarded was admitted into evidence at the joint jury trial of all three defendants
(Brooks, Jenkins and Snipes) as State’s Exhibit # 4, and the two shotgun shells
removed from that ﬁrearm were admitted as State’s Exhibit # 5.

(14) Brooks was also apprehended at the scene when he jumped the
alleyway fence and began running north on South New Street directly at Ofﬁcers
Sherwood and Willson. Both policemen drew their weapons and yelled “Police.”
Brooks was taken into custody when he slipped on the wet roadway and fell. At
trial Sherwood conﬁrmed that Brooks was the same person who removed the
concealed shotgun from the car trunk and who slipped and fell on South New
Street when he ran toward Sherwood and Willson.

(15) Once Willson gained control of Brooks, Sherwood joined Ofﬁcer
Krogh in pursuing Jenkins who ran toward Loockerman Street. Jenkins ran for a
few blocks in downtown Dover, although he lost at least one of his shoes near
Bradford Street during his attempted escape. Jenkins, the last ﬂeeing suspect, was

apprehended in the State Street alley after being Tazered by Sherwood.

(16) Ofﬁcers Krogh and Schmidt handcuffed Jenkins, and Krogh
discovered a Taurus .38 Special revolver loaded with ﬁve rounds in Jenkins’ right
rear pocket. Jenkins’ revolver was admitted as State’s Exhibit # 6, and the 5
bullets in the cylinder were State’s Exhibit # 7. Jenkins later gave a recorded
statement to Dover Detective Christopher Bumgarner wherein Jenkins admitted the
revolver was his gun. Neither Brooks nor Snipes spoke with Bumgarner, the chief
investigating ofﬁcer.

(17) All three defendants were prohibited from possessing a ﬁrearm and a
stipulation to that effect was entered at trial. None of the three defendants either
testiﬁed at the joint trial or summoned any other defense witnesses.

(18) Brooks argues that his federal Constitutional due process and double
jeopardy rights were violated because the Indictment failed to indentify “which
alleged crimes occurred in each of the counts against the defendants.” Brooks did
not raise this claim about an alleged lack of speciﬁcity in his Indictment prior to
trial and he did not request a Bill of Particulars.2

(19) Del. Super. Ct. Crim. R. 12(b)(2) requires that an objection based on
defects in the indictment or informatiOn, other than lack of jurisdiction or failure to
charge a crime, must be raised prior to trial.3 The Superior Court did not address

the speciﬁcity of the Indictment because Brooks never challenged the Indictment

2 See Del. Super. Ct. Crim. R. 7(f); Luttrell v. State, 97 A.3d 70 (Del. 2014).
3 See Del. Super. Ct. Crim. R. 12(b)(2) (emphasis added).

7

prior to trial. By failing to either ﬁle a pretrial motion to quash his Indictment or
request a Bill of Particulars, Brooks waived any speciﬁcity objection. 4

(20) Brooks’ second argument is that the “Ofﬁcer’s testimony regarding
the better quality of the live feed surveillance they viewed at the police station, in
comparison to the DVD submitted as evidence by the State, amounted to
impermissible vouching.” In the two objections made by Brooks’ attorney at trial,
there was no assertion that the police witness “better quality” testimony constituted
impermissible vouching. Accordingly, Brooks’ vouching argument has been
waived and may now only be reviewed on appeal for plain error.5 To be plain, the
error must affect substantial rights, generally meaning that it must have affected
the outcome of the trial.6

(21) Assuming arguendo that vouching is a proper argument, Brooks
cannot demonstrate plain error. In neither the police descriptions of what the
ofﬁcers viewed on the live surveillance feed at the police station nor in the later

Video recording played for the jury is it clear what object Brooks removed from the

trunk of the silver Malibu automobile. All of the police ofﬁcers’ trial testimony

4 See Brown v. State, 729 A.2d at 259, 263 (Del. 1999), rev ’a’ on other grounds, Priest V. State,
879 A.2d 575, 581-82 (Del. 2005); Malloy v. State, 462 A.2d 1088, 1092 (Del. 1983).

5 Del. Supr. Ct. R. 8; D.R.E. 103(d); Daugherty v. State, 21 A.3d 1, 3 (Del. 2011); Hoskins v.
State, 14 A.3d 554, 560-61 (Del. 2011).

6 United States v. Olano, 507 US. 725, 732-34 (1993); Wainwright v. State, 504 A.2d 1096, 1100
(Del), cert denied, 479 US. 869 (1986).

was that Brooks removed a long object covered with cloth or clothing from the car
trunk.

(22) Three of the police ofﬁcers (Spicer, Willson and Sherwood) did
testify that at the police station, while viewing the live feed, they thought Brooks
may have obtained a ﬁrearm from the car trunk, but each of them also agreed that
no actual weapon is visible on either the live feed or the video recording. Since it
cannot be determined from either the live feed or the video recording what the
object is that Brooks retrieved from the car trunk, it makes no difference whether
the live feed was a better quality picture than the Video recording. There is no
plain error because the testimony of the police ofﬁcers about Video recording
quality did not reasonably affect the outcome of Brooks" trial.

(23) Brooks next argues that there were several instances of prosecutorial
misconduct. First, he claims that the prosecutor’s direct examination of some
State’s witnesses was improper because in prefacing some questions the prosecutor
restated the evidence, and that some of the prosecutor’s statements amounted to
impermissible editorializing. Second, Brooks argues that portions of the
prosecutor’s closing argument were imprOper because one statement violated the
prohibition against “golden rule” arguments. Third, Brooks argues that the

prosecutor allegedly misstated the evidence in his rebuttal closing remarks.

(24) This Court reviews allegedly improper prosecutorial remarks under a
three part test developed in Hughes. v. State.7 These three factors include the
closeness of the case; the centrality of the issue affected; and the steps taken to
mitigate the effects of any error.8

(25) Brooks’ ﬁrst argument relates to the trial prosecutor’s direct
examination of a police witness. Brooks contends that the prosecutor was
impermissiny restating the evidence in some questioning. At trial, Brooks’
defense counsel stated: “Your Honor, [the prosecutor is] giving testimony in front
of the jury as to whatever his perception is of what the evidence should be.” The
trial judge disagreed. The trial judge ruled that “he’s not stating anything that has
not already been elicited from testimony in this case.” Nevertheless, the trial judge
directed the prosecutor to “stop restating evidence.”

(26) Brooks also argues on appeal that at times the prosecutor editorialized
in some of his comments before the jury. The editorializing complaint also arose
during the State’s redirect examination of the ﬁrst trial witness, Sergeant Spicer.
The prosecutor was questioning Sergeant Spicer about actions by Jenkins, not

Brooks, when he stated: “We know he had a gun in his pocket.” Brooks’ defense

counsel objected, and the trial judge ruled: “Objection sustained.” The

7 437 A.2d 559, 571 (Del. 1981).
8 See McCoy v. State, 558, 2012, 2015 WL 292575, at *15 (Del. Jan. 20, 2015).

10